JUDGE BERNARD
dissenting.
{41 I respectfully dissent. This appeal is moot for three reasons.
{ 42 First, the federal governmént deports many defendants who have appealed only their sentences. Federal law permanently bars some of these defendants from re-entering the United States. Appeals in such circumstances are moot because their "outcome ... has no practical effect[.]" People v. Garcia, 89 P.3d 519, 520 (Colo.App.2004); accord People v. Garcia, 2014 COA 85, ¶¶ 12-15, 356 P.3d 913.
{43 The record indicates that 8 U.S.C. § 1182(a2)(9)(C)@)(IT) (2012), which concerns "Lalliens unlawfully present after previous immigration violations," now bars defendant's admission to the United States. This statute generally "provides a lifetime bar on admission[.]" Delgado v. Mukasey, 516 F.3d 65, 69 (24 Cir. 2008) (emphasis added); see also Fernandez-Vargas v. Ashcroft, 394 F.3d 881, 885 (10th Cir.2005) ("Generally, a previously removed alien who illegally re-enters the United States is permanently inadmissible to the United States under" section Berrum-Garcia v. Comfort, 390 F.3d 1158, 1166 (10th Cir. 2004) (same).
[[ 44 But there is a potential discretionary exception to the lifetime bar. § 1182(a)(9)(C)(ii). If aliens wait abroad until "at least ten years have elapsed" since their "latest departure" from the country, then they may ask the Secretary of Homeland Security for a "discretionary waiver" to reapply for admission to the United States, Delgado, 516 F.3d at 69.
4 45 As we now consider this appeal, federal law permanently bars defendant from reentering the country. The Secretary of Homeland Security could, ten years from when defendant last left the United States, allow him to seek a waiver to reapply for admission. What if the Secretary allowed him to file such a waiver and later granted his application for admission? His presence in the United States would simply be the *999product of an act of grace bestowed upon him by the executive branch. It would not be the product of any guaranteed right bestowed upon him by the Constitution. See Zadvydas v. Davis, 533 U.S. 673, 693, 121 S.Ct. 2491, 150 LEd.2d 653 (2001) ("It is well established that certain constitutional protections available to persons inside the United States are unavailable to aliens outside of our geographic borders."); Landon v. Plasencia, 459 U.S. 21, 32, 103 S.Ct. 321, 74 LEd.2d 21 (1982)("[Aln alien seeking initial admission to the United States requests a privilege and has no constitutional rights regarding his application, for the power to admit or exclude aliens is a sovereign prerogative."); cf. Ashki v. I.N.S., 233 F.3d 913, 921 (6th Cir.2000) (An illegal alien "has no constitutionally-protected liberty interest in obtaining discretionary relief from deportation."); Appiah v. I.N.S., 202 F.3d 704, 709 (4th Cir.2000) ("Suspension of deportation is ... an 'act of grace' that rests in the 'unfettered discretion of the Attorney General." (quoting I.N.S. v. Yueh-Shaio Yang, 519 U.S. 26, 30, 117 S.Ct. 350, 136 L.Ed.2d 288 (1996))).
146 I would conclude that this case is analytically indistinguishable from Colorado's two Garcia opinions. We cannot reliably predict that defendant will seek a waiver under 8 U.S.C. § 1182(a)(9)(C)() ten years from now. Defendant cannot credibly claim that he will have any control over the Seere-tary of Homeland Security's decision to grant or deny such a waiver. He cannot effectively guarantee that the Secretary's decision will favor him.
47 Indeed, defendant only has a "quixotic chanee of legally returning to the United States." See United States v. Mercurris, 192 F.3d 290, 294 (2d Cir.1999); see also Carrillo de Palacios v. Holder, 708 F.3d 1066, 1074 (9th Cir.2013)("[TJhe underlying purpose of § 1182(a)(9)(C) 'was to single out recidivist immigration violators and make it more difficult for them to be admitted to the United States after having departed." (quoting In re Briones, 24 I. & N. Dec. 355, 358 (B.I.A.2007))). Because defendant's chance of returning legally is remote, "the possibility" that the resolution of this appeal "could make a difference to him ... is too speculative" to create a case or controversy under our mootness jurisprudence. See Mercurris 192 F.3d at 294; see also People v. Devorss, 277 P.3d 829, 833 (Colo.App.2011)("An issue becomes moot when any relief granted by the court would not have a practical effect upon an existing controversy.").
48 Second, as long as defendant is outside of the United States, he "has mo obligation to report to a probation officer," and he obviously will not serve a prison sentence. See United States v. Vera-Flores, 496 F.3d 1177, 1181 (10th Cir.2007). He is not "under the supervision or control" of any probation officer or of any corrections officer, Id. His liberty is not "affected by any [alleged] sentencing error ... because [his] deportation has eliminated all practical consequences associated with serving" a probationary term, or, for that matter, a prison term. Id. I would therefore conclude that defendant has not shown that he has suffered "an actual injury likely to be redressed by a favorable judicial decision." See id. ("[This court cannot presume that collateral consequences arise from any alleged sentencing errors."); see also Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 LEd.2d 43 (1998) (Supreme Court declined to presume that an allegedly improper parole revocation generated collateral consequences).
[49 Third, the trial court cannot reinstate defendant's sentence to probation on remand because he is not able to attend the resen-tencing hearing. See Crim. P. 48(a) ('The defendant shall be present ... at the imposition of sentence[.]"). His continued absence renders this appeal moot for that reason. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.2007)("Because the defendant has been deported ... and is legally unable, without the permission of the Attorney General, to re-enter the United States to be present for a resentencing proceeding as required by [Fed.R.Crim.P. 48], there is no relief we are able to grant him and his appeal is moot.").
T50 But an appellate court will address the merits of an otherwise moot appeal if the issues are " 'capable of repetition, yet evading review," " or if the appeal involves " 'question[s] of great public importance or ... allegedly 'recurring constitutional violation[s].' " Humphrey v. Sw. Dev. Co., 734 *1000P.2d 637, 639 (Colo.1987)(quoting Goedecke v. Dep't of Insts., 198 Colo. 407, 410 n.5, 603 P.2d 123, 124 n. 5 (1979), and Zoning Bd. of Adjustment v. DeVilbiss, 729 P.2d 353, 356 n4 (Colo.1986)). I would conclude that the exceptions to the mootness doctrine do not apply in this case for three reasons.
{51 First, defendant has not established that the issues he raises are capable of repetition and that they will evade review. Appellate courts will continue to address such issues, should they arise, in cases in which defendants have not been permanently deported.
{52 Second, although the issues that defendant raises are certainly important to him, they are not issues of great public importance, and they do not allege a recurring constitutional violation. Defendant has not established that any purported error that he raises necessarily affects others. For example, he has not shown that the trial court has committed a similar error in other cases; that he has standing to assert the rights of other defendants; that there is a bar to other defendants asserting their rights; or that the only way to overcome such a putative bar would be for us to resolve this appeal. See Humphrey, 734 P.2d at 639-40.
{53 Third, defendant has not shown that the issues he raises generally implicate broader procedural or institutional questions. For example, he has not established that we must address this issue because its resolution will (1) affect the common existing practice in imposing conditions of probation; (2) prevent an expansion of the jurisdiction of trial courts in imposing such conditions; (8) be of significant assistance to trial courts when they conduct future sentencing proceedings; (4) assist the orderly resolution of such cases; or (5) be of statewide public importance. See id.; see also State Bd. of Chiropractic Exam'rs v. Stjernholm, 935 P.2d 959, 971 (Colo.1997).
[ 54 I would conclude, under these circumstances, that this appeal is moot, I would therefore dismiss it. See Garcia ¶¶ 12-15; Garcia, 89 P.3d at 520.